Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert J. Zani seeks to appeal the district court’s order transferring his action to the United States District Court for the Northern District of Texas. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Zani seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Gower v. Lehman, 799 F.2d 925, 927 (4th Cir.1986) (noting that transfers under 28 U.S.C. §§ 1404(a), 1406(b) (2006) are interlocutory and therefore not appealable). Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.